DETAILED ACTION
This action is in response to claims filed on 06/09/2021 for application 15842506 filed on 12/14/2017. Claims 1-3 and 8 have been amended and currently claims 1-12 are pending.
In response to the amendments and arguments, the rejections under 35 U.S.C § 112(b) and 35 U.S.C § 101 have been withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems. 2012(“Zheng”) in view of Edmundson et al. US 2003/0004788 Al (“Edmundson”) and in view of Dasgupta et al. "MedCare: Leveraging 2016 IEEE International Conference on Data Science and Advanced Analytics (DSAA). IEEE, 2016 (“Dasgupta”). 
Regarding claim 1, Zheng teaches a computer-implemented method, comprising: matching, by the system input data from a knowledge source database to at least one medical diagnostic question in the medical assessment questionnaire, wherein the input data is associated with the target patient, and the input data was not inputted by the target patient to respond to the at least one medical diagnostic question(Zheng, pg. 62, sec. 5.1 Querying Module, fig. 4, fig. 1(detailing the ASLForm interface where the electronic text input consists of the patient’s medical history), “The querying module generates a list of candidate values in two steps: 1. It first locates sentences of possible values using the following search strategies. Hierarchical searcher: Based on the text hierarchy generated by the text processor, the searcher identifies positions where target sentences are likely to exist. For example: in a pathology report, the name of pathologist may have a large chance of belonging to the first sentence of [‘]Comments[’] section… Landmark searcher: It locates target sentences by those words that frequently co-occur with answers. For example, the target sentence of [‘]specimens received status[’] may always contain words: ‘specimens’ and ‘received’.”); determining, by the system, an applicability of a portion of the input data to the at least one medical diagnostic question based on respective feature values, wherein the respective feature values comprise defined response formats for the at least one medical diagnostic question (Zheng, pg. 62, sec. 5.3 Standardizing Module, fig. 4, “The module normalizes values extracted from the input text to a form that is compatible with user defined format or vocabulary. For example, for gender information, ‘gentleman’ or ‘lady’ may be mapped to ‘male’ or ‘female’.”); generating, by the system via machine learning applied to information retained in the knowledge source database related to one or more patients comprising the target patient, respective predicted responses that the target patient would provide to the at least one question, wherein the respective predicted responses are  based on the applicability of the portion of the input data to the at least one question (Zheng, pg. 62, sec. 5.2 Verifying Module, fig. 4, “The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier…[t]he classifier treats each candidate value as an instance with the following attributes: POS: the parts-of-speech tags of candidate values; Value: the string value of the candidate; Left Neighbors: text appearing before the candidate within a window of certain size; Right Neighbors: text appearing after the candidate within a window of certain size. The classifier categorizes each candidate instance to ‘true’ or ‘false’ with an associated confidence score. The system fills the most confident value, which is above a pre-specified threshold, into the target form.”) and conformance of the portion of the input data to the respective feature values(Zheng, pg. 62, sec. 5.3 Standardizing Module, fig. 4, “The module normalizes values extracted from the input text to a form that is compatible with user defined format or vocabulary. For example, for gender information, ‘gentleman’ or ‘lady’ may be mapped to ‘male’ or ‘female’.”), and the generation of the respective predicted responses comprises transformation of unstructured data from the information retained in the knowledge source database into the defined response formats (Zheng, pg. 61, sec. 3.1 Overview, fig. 3, “Extracting information from free text to fill structured form is performed in two steps. First, the regions where target values may appear are detected either by locations in the text or by co-occurring words. In this process, constrains such as regular expressions and ranges of numerical values may be applied to narrow the scope to select candidate values for further processing. ; and entering, by the system, the respective predicted responses as respective answers to the at least one medical diagnostic question in the medical assessment questionnaire (Zheng, pg. 63, sec. 7 Overview, table 2, table 3, table 4, “i2b2's NLP Data Set #1C…contains de-identified discharge summaries. Its training dataset has 398 records that do not all contain the same sections. For example, around 234 of the 398 records have the section "History of Present Illness". To avoid performing experiments over those summaries with missing sections, we processed two subsets of data, the descriptions of which are shown in Table 2…[i]n this test, we conduct 4 test cases to extract age, gender, heart rate and temperature. Table 3 shows the setting of the four test cases…[t]able 4 shows the result for each test case. The overall precision of records and non-N/A records are computed separately. Since N/A records do not contain any features of interest, it cannot contribute information that may improve the system. Thus, when a dataset contains a large number of N/A records, the decision model evolves slowly. This explains why the precision of temperatures over non-N/A record is only 67.12%, a comparatively low precision. The model for this form element has not been well established….”).  
Zheng does not teach: selecting, by the system, the medical assessment questionnaire from one or more alternative medical assessment questionnaires based on a possible medical condition being diagnosed of the target patient, wherein the possible medical condition is a subject of the medical assessment questionnaire. 
However Edmundson teaches: selecting, by the system, the medical assessment questionnaire from one or more alternative medical assessment questionnaires based on a possible medical condition being diagnosed of the target patient, wherein the possible medical condition is a subject of the medical assessment questionnaire(Edmundson, para. 0021, fig. 1, “At stage 130, the HRAs developed in stage 110 and the feedback developed in stage 120 may be entered into a computer system or manually compiled, so that, at stage 140, targeted HRA packages may be generated for individual participants in the population based on the targeted population defined in stage 110. Further, at stage 140, the HRA packages are administered to the targeted population.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng’s method in view of Edmundson to teach: selecting, by the system, the medical assessment questionnaire from one or more alternative medical assessment questionnaires based on a possible medical condition being diagnosed of the target patient, wherein the possible medical condition is a subject of the medical assessment questionnaire. The motivation to do so would be to implement a targeted health questionnaire that is able to gather the type of information necessary from a subject that promotes early preventive care (Edmundson, para(s). 0003-0009, “Healthcare costs have been rising at a staggering rate over the past two decades. In response, individuals, businesses, and insurance carriers have been seeking ways to lower healthcare costs. For instance, the rise in the use of health maintenance organizations (HMO's) is one attempt to gain control of the costs of healthcare. While controlling costs is one way to reduce the costs of healthcare, the only way to reduce the costs of healthcare in the long run is to focus on the [‘]demand side[’]…One of the best ways to reduce the costs of healthcare is to reduce the demand for healthcare by maintaining and improving the health of members of a covered population of people…Researchers and experts have shown that appropriate health care utilization is linked to the presence or absence of 
Zheng also does not teach: predicting, by a system operatively coupled to a processor, a possible medical condition of a target patient based on a medication the target patient is taking and known side effects of the medication.  
 However, Dasgupta teaches: predicting, by a system operatively coupled to a processor (Dasgupta, pg. 708, “Fig. 3. Homogeneous Networks: The different colors in the disease-disease network represent the different ICD-9-CM categories. The visualizations are done using Cytoscape v3.0.”(Emphasis added). Note: It is being interpreted that by running the computer library/program Cytoscape v3.0. implies having a system operatively coupled to a processor), a possible medical condition of a target patient based on a medication the target patient is taking and known side effects of the medication (Dasgupta, pg. 707, right column, “The integration of the disease-disease network (the DD network) and the medication-medication network (the MM network) can simultaneously provide insights on the side-effects of medications and co-morbidities of different diseases. Hence, we constructed a disease-medication network (DM network). It is a bipartite network with medications and diseases as nodes and an edge only connecting a medication and a disease.” & See Also Dasgupta, pgs. 710-711, “In this integrated model, we calculate the similarity between the patient a and the training patient i as the sum of the normalized vector similarity based on their disease history as well as                         
                            
                                
                                    w
                                
                                
                                    m
                                    _
                                    n
                                    o
                                    r
                                    m
                                
                            
                        
                    ). The revised predication score p(a, j) is calculated using the following equation:                        
                            p
                            
                                
                                    a
                                    ,
                                     
                                    j
                                
                            
                            =
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            j
                                        
                                    
                                
                                -
                            
                            +
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            j
                                        
                                    
                                
                                -
                            
                            )
                            
                                
                                    ∑
                                    
                                        i
                                        ∈
                                        
                                            
                                                I
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                    
                                                        
                                                            a
                                                            ,
                                                             
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    w
                                                
                                                
                                                    
                                                        
                                                            m
                                                        
                                                        
                                                            n
                                                            o
                                                            r
                                                            m
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    a
                                                    ,
                                                     
                                                    i
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                        
                                             
                             
                            
                                
                                    w
                                
                                
                                    d
                                
                            
                            (
                            a
                            ,
                             
                            i
                            )
                        
                     represents the similarity between the patient a and the training patient i based on their disease history. kd is the normalizing constant for disease-wise similarity and is same as k, as defined in the CARE equation.”).
Accordingly, one of ordinary skill in the art would modify Zheng’s system in view of Dasgupta to teach: predicting, by a system operatively coupled to a processor,a possible medical condition of a target patient based on a medication the target patient is taking and known side effects of the medication. The motivation to do so would be to implement an accurate disease prediction system without directly using electronic health records (Dasgupta, pg. 706, left-column, “A variety of contemporary methods or systems rely on disease diagnoses codes in the EHRs to compute patient similarity, learn predictive models, and generate predictions about possible diseases that an individual may be at risk for… However, there continue to be significant limitations in EHRs in their ability to truly represent a picture of a patient’s current disease states. For instance, the EHR may only record the primary diagnosis of a patient during the visit or the chronic diseases/pre-existing conditions may not be recorded…Moreover, ICD-9-CM codes can offer their own challenges…when used as part of predictive healthcare systems. Sometimes, errors in coding can be attributed to upcoding… Prescribed medications, on the other hand, target the underlying disease. A chronic disease patient may continue to use the prescribed medication, so the medications can be helpful in a more representative disease state view of the patient.”).
Regarding claim 4, Zheng in view of Edmundson and in view of Dasgupta teaches the computer-implemented method of claim 1, wherein the respective feature values comprise a restriction defined for a format of a response (Zheng, pg. 62, sec. 5.3 Standardizing Module, fig. 4, “The module normalizes values extracted from the input text to a form that is compatible with user defined format or vocabulary. For example, for gender information, ‘gentleman’ or ‘lady’ may be mapped to ‘male’ or ‘female’.”).  
Regarding claim 5, Zheng in view of Edmundson and in view of Dasgupta teaches the computer-implemented method of claim 4, wherein the restriction is selected from a group consisting of a Boolean response, a text response, a numerical response, and a categorical response (Zheng, pg. 63, sec. 7.2 Test Cases, table 3, “In this test, we conduct 4 test cases to extract age, gender, heart rate and temperature.”). 
 	Regarding claim 7, Zheng in view of Edmundson and in view of Dasgupta teaches the computer-implemented method of claim 1, wherein the matching the input data retained in the knowledge source database to the feature value comprises semantically expanding the input data (Zheng, pg. 61, sec. 4 Preprocessing Component, fig.3, “The Text Parser detects the underlying structure of plain text and analyzes nature language features. We rely on Apache OpenNLP…as the nature language toolkit. Upon loading a document, the text content of a report is parsed into a hierarchy consisting of five layers: section, paragraph, sentence, chunk and token. Advanced nature language features such as part of speech (POS), named entity and role in sentence are also analyzed… [t]he Indexer creates an index for tokens in text, with which the location of a given string can be obtained. During searching, other natural language features are returned along with location information. For example, given a string, the Indexer can return the section, paragraph, sentence and phrase the string belongs to, as well as part of speech, named entity and sentence role information of the string.” ).  
 the computer-implemented method of claim 1, further comprising assigning, by the system, confidence scores to the respective predicted responses, wherein the confidence scores are based on the applicability of the respective predicted responses to the target patient(Zheng, pg. 62, sec. 5.2 Verifying Module, fig. 4, “The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier…[t]he classifier treats each candidate value as an instance with the following attributes: POS: the parts-of-speech tags of candidate values; Value: the string value of the candidate; Left Neighbors: text appearing before the candidate within a window of certain size; Right Neighbors: text appearing after the candidate within a window of certain size. The classifier categorizes each candidate instance to ‘true’ or ‘false’ with an associated confidence score. The system fills the most confident value, which is above a pre-specified threshold, into the target form.”).  
Regarding claim 9, Zheng in view of Edmundson and in view of Dasgupta teaches the computer-implemented method of claim 1, wherein the knowledge source database comprises a medical history associated with the target patient (Zheng, pg. 63, sec. 7.1 Dataset, fig. 1(detailing the ASLForm interface where the text input consists of the patient’s medical history), table 2, “i2b2's NLP Data Set #1C…contains de-identified discharge summaries. Its training dataset has 398 records that do not all contain the same sections. For example, around 234 of the 398 records have the section "History of Present Illness". To avoid performing experiments over those summaries with missing sections, we processed two subsets of data, the descriptions of which are shown in Table 2.”).  
wherein the knowledge source database comprises an electronic text corpus associated with the target patient (Zheng, pg. 63, sec. 7.1 Dataset, fig. 1(detailing the ASLForm interface where the text input consists of the patient’s medical history), table 2, “i2b2's NLP Data Set #1C…contains de-identified discharge summaries. Its training dataset has 398 records that do not all contain the same sections. For example, around 234 of the 398 records have the section "History of Present Illness". To avoid performing experiments over those summaries with missing sections, we processed two subsets of data, the descriptions of which are shown in Table 2.”). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems. 2012(“Zheng”) in view of Edmundson et al. US 2003/0004788 Al (“Edmundson”) and in view of Dasgupta et al. "MedCare: Leveraging medication similarity for disease prediction." 2016 IEEE International Conference on Data Science and Advanced Analytics (DSAA). IEEE, 2016 (“Dasgupta”) and further in view of US 2009/0198511 A1(“Boehlke”).
Regarding claim 2, Zheng in view of Edmundson and in view Dasgupta teaches the computer-implemented method of claim 1, wherein the predicting the possible medical condition(Dasgupta, pgs. 710-711, “In this integrated model, we calculate the similarity between the patient a and the training patient i as the sum of the normalized vector similarity based on their disease history as well as their medication history (                        
                            
                                
                                    w
                                
                                
                                    m
                                    _
                                    n
                                    o
                                    r
                                    m
                                
                            
                        
                    ). The revised predication score p(a, j) is calculated using the following equation:                         
                            p
                            
                                
                                    a
                                    ,
                                     
                                    j
                                
                            
                            =
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            j
                                        
                                    
                                
                                -
                            
                            +
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            j
                                        
                                    
                                
                                -
                            
                            )
                            
                                
                                    ∑
                                    
                                        i
                                        ∈
                                        
                                            
                                                I
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                    
                                                        
                                                            a
                                                            ,
                                                             
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    w
                                                
                                                
                                                    
                                                        
                                                            m
                                                        
                                                        
                                                            n
                                                            o
                                                            r
                                                            m
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    a
                                                    ,
                                                     
                                                    i
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                        
                                             
                             
                            
                                
                                    w
                                
                                
                                    d
                                
                            
                            (
                            a
                            ,
                             
                            i
                            )
                        
                     represents the similarity between the patient a and the training patient i based on their disease history. kd is the normalizing constant for disease-wise similarity and is same as k, as defined in the CARE equation.”). 
Zheng in view of Edmundson and in view Dasgupta fails to teach predicting the possible medicinal condition is further based on a reason provided for a doctor's appointment. 
However, Boehlke teaches predicting the possible medicinal condition is further based on a reason provided for a doctor's appointment(Boehlke, para. 0085, “The process flow begins with case 1 of FIG. 1 where the user may want to retrieve data from the database (e.g., symptoms: headache, neck pain, and tinnitus). It is standard to the system that only previously qualified content can be checked (step 2). On the other hand, if the user does not find such data in a predefined field in the select menu of the retrieval screen (step 3), i.e., the user cannot find the symptom that applies to his state in the drop down, multiple choice or checkbox menu of the application, he is prompted by the system to make a new content proposal. In the following, it is assumed that the term "sleeplessness" is entered as the new content proposal.” Note: It is being interpreted that the content proposal represents a reason provided for a doctor’s appointment).
Accordingly, one of ordinary skill in the art would modify Zheng’s system in view of Edmundson and in view Dasgupta and further in view of Boehlke to teach: predicting the possible medicinal condition is further based on a reason provided for a doctor's appointment. The motivation to do so would be to have a medical system that provides tailored therapy in an individualized manner to the patient (Boehlke, para(s). 0002-0004, “A weakness of our modem medical system is proper diagnosis and the lack of tailored therapy provision in a multivariate disciplinary environment. The standard of care varies dramatically by location, education,  It is an object of the present invention to provide methods and systems for collecting medical data which allow for generating a large medical data pool comprising symptoms, diseases, medical treatments, adverse events, generally speaking disease and epidemiological profiles and relations there between.”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems. 2012(“Zheng”) in view of Edmundson et al. US 2003/0004788 Al (“Edmundson”) and in view of Dasgupta et al. "MedCare: Leveraging medication similarity for disease prediction." 2016 IEEE International Conference on Data Science and Advanced Analytics (DSAA). IEEE, 2016 (“Dasgupta”) and further in view of Shen et al. "NEURAL NETWORK APPROACH FOR DETECTING HEART DISEASE." Artificial Neural Networks. (1992)("Shen").
Regarding claim 3, Zheng in view of Edmundson and in view of Dasgupta teaches the computer-implemented method of claim 1, further comprising: ranking, by the system, the respective predicted responses(Zheng. pg. 62. sec. 5.2 Verifying Module. fig. 4 (Verifying ) based on one or more scoring instructions defined for the medical assessment questionnaire( Zheng, pg. 62, sec. 6 Adaptive Learning Component, table l, ''Two scenarios are considered for a given form element in the target form…[t]he user switches to the next report without modifying automatically generated answers. This indicates that the answers proposed by the system are correct. Therefore, features associated with the answers are learned as a positive instance ... The user edits an answer before proceeding to the next report. In this case, the system-generated answer is treated as a negative instance since it has been rejected." Note: It is being interpreted that the features associated with the answers as either positive or negative instances represents one or more scoring instructions defined for the medical assessment questionnaire.).
Zheng in view of Edmundson and in view of Dasgupta does not teach: generating, by the system, an assessment score based on the ranks, for the target patient with respect to a possible medical condition being diagnosed by the medical assessment questionnaire.
However Shen teaches: generating, by the system, an assessment score based on the ranks, for the target patient with respect to a possible medical condition being diagnosed by the medical assessment questionnaire (Shen, pg. 1637, sec. 1. Introduction, "Self-applied questionnaires can be used as a simple method to elicit information pertinent to the risk factors associated with heart disease. Neural networks, trained on questionnaire data, can then form the 
Accordingly, one of ordinary skill in the art would modify Zheng' s method in view of Edmundson and in view of Dasgupta and further in view of Shen to teach: generating, by the system, an assessment score based on the ranks, for the target patient with respect to a possible medical condition being diagnosed by the medical assessment questionnaire.  The motivation to do so, would be to develop a non-invasive diagnostic tool for asymptomatic patients using data that is inherently noisy by nature (Shen, pg. 1640, sec. 3 Discussion, "The asymptomatic patient constitutes one of the most difficult problems in medical screening. Our work shows that it is possible to screen for patients disregarding information relating to heart disease symptoms with some success ... [t]he imprecise nature of questionnaires, with their inherent subjectivity and possibility of error, led us to investigate the effects of considering adding tolerance to train the network. Training on data with added tolerance had the unexpected effect of improving the accuracy with noisy data.").

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems. 2012(“Zheng”) in view of Edmundson et al. US 2003/0004788 Al (“Edmundson”) and in view of Dasgupta et al. "MedCare: Leveraging medication similarity for disease prediction." 2016 IEEE International Conference on Data Science and Advanced Analytics (DSAA). IEEE, 2016 (“Dasgupta”) and further in view of Li et Science translational medicine 7.311 (2015) (“Li”).
Regarding claim 6, Zheng in view of Edmundson and in view of Dasgupta teaches the computer-implemented method of claim 1, but does not teach: wherein the target patient is a first target patient and, based on a determination of an absence of the applicability of the input data, the generating the respective predicted responses comprises evaluating, by the system, second input date from the knowledge base associated with  a second target patient, wherein the first target patient and the second target patient are determined to be related based on a first profile of the first target patient and a second profile of the second target patient, and wherein the first profile and the second profile are determined to have a characteristic  having a defined level of similarity. 
However, Li teaches: wherein the target patient is a first target patient and, based on a determination of an absence of the applicability of the input data, the generating the respective predicted responses comprises evaluating, by the system, second input date from the knowledge base associated with  a second target patient, wherein the first target patient and the second target patient are determined to be related based on a first profile of the first target patient and a second profile of the second target patient, and wherein the first profile and the second profile are determined to have a characteristic  having a defined level of similarity(Li, pg. 2, fig.1(a), fig.1(b),  sec. T2D-specific patient network, “We developed and applied an unsupervised, topology-based approach that uses EMR-derived clinical data to infer a patient-patient similarity network as the computational model to represent a complex patient population. In the resulting patient-patient network, patients (nodes) are connected to one another by edges if they exhibit clinical similarity across many clinical 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng’s method in view of Edmundson and in view of Dasgupta and further in view of Li to teach: wherein the target patient is a first target patient and, based on a determination of an absence of the applicability of the input data, the generating the respective predicted responses comprises evaluating, by the system, second input date from the knowledge base associated with  a second target patient, wherein the first target patient and the second target patient are determined to be related based on a first profile of the first target patient and a second profile of the second target patient, and wherein the first profile and the second profile are determined to have a characteristic  having a defined level of similarity. The motivation to do so would be to develop a more enhanced understanding of how a type of disease affects genetically and biologically similar patients to improve the type medical treatments(Li, pg. 1, “Because etiological and pathophysiological differences exist among T2D patients, we hypothesize that a data-driven analysis of a clinical population could identify new T2D subtypes and factors. Here, we develop a data-driven, topology-based approach to (i) map the complexity of patient populations using clinical data from electronic medical records (EMRs) and (ii) identify new, emergent T2D patient subgroups with subtype-specific clinical and genetic characteristics. We apply this approach to a data set comprising matched EMRs and genotype data from more than 11,000 individuals…we identified genetic markers associated with each T2D subtype and performed gene- and pathway-level analysis of subtype genetic associations. Biological and phenotypic features enriched in the genetic analysis corroborated clinical disparities observed among subgroups. Our findings suggest that data driven, topological .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems. 2012(“Zheng”) in view of Edmundson et al. US 2003/0004788 Al (“Edmundson”) and in view of Dasgupta et al. "MedCare: Leveraging medication similarity for disease prediction." 2016 IEEE International Conference on Data Science and Advanced Analytics (DSAA). IEEE, 2016 (“Dasgupta”) and further in view of Miotto et al. "Deep patient: an unsupervised representation to predict the future of patients from the electronic health records." Scientific reports 6.1 (2016)(“Miotto”).
Regarding claim 11, Zheng in view of Edmundson and in view of Dasgupta teaches the computer-implemented method of claim 1, wherein the knowledge source database comprises a specific knowledge database and the specific knowledge database comprises an electronic profile for the target patient(Zheng, pg. 60, As fig. 1 details,  the left hand portion of the ASLForm interface consists of  electronic text input of a patient’s medical history. Note: It is being interpreted that this left hand portion of the ASLForm interface represents the specific knowledge database). 
Zheng in view of Edmundson and in view of Dasgupta does not teach: a global domain knowledge database, wherein the global domain knowledge database comprises structured information and unstructured information. 
However, Miotto teaches: a global domain knowledge database, wherein the global domain knowledge database comprises structured information and unstructured information (Miotto, pg. 4, sec. EHR Processing, “For each patient in the dataset, we retained some general demographic details (i.e., age, gender and race), and common clinical descriptors available in a structured format such as diagnoses (ICD-9 codes), medications, procedures, and lab tests, as well as free-text clinical notes….”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng’s method in view of Edmundson and in view of Dasgupta and further in view of Miotto to teach: wherein, the knowledge source database-comprises electronic copies of handwritten notes of doctors. The motivation to do so would be to develop a precision/targeted approach for individual patients rather than the traditional medical approach of treating patients based on their symptoms (Miotto, pg.1, “A primary goal of precision medicine is to develop quantitative models for patients that can be used to predict health status, as well as to help prevent disease or disability. In this context, electronic health records (EHRs) offer great promise for accelerating clinical research and predictive analysis[]. Recent studies have shown that secondary use of EHRs has enabled data-driven prediction of drug effects and interactions[], identification of type 2 diabetes subgroups3, discovery of comorbidity clusters in autism spectrum disorders[], and improvements in recruiting patients for clinical trials.”).
Regarding claim 12, Zheng in view of Edmundson and in view of Dasgupta teaches the computer-implemented method of claim 1, but does not teach: wherein, the knowledge source database-comprises electronic copies of handwritten notes of doctors. 
However, Miotto teaches: wherein, the knowledge source database-comprises electronic copies of handwritten notes of doctors (Miotto, pg. 4, sec. EHR Processing, “For each patient in the dataset, we retained some general demographic details (i.e., age, gender and ).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng’s method in view of Edmundson and in view of Dasgupta and further in view of Miotto to teach: wherein, the knowledge source database-comprises electronic copies of handwritten notes of doctors. The motivation to do so would be to develop a precision/targeted approach for individual patients rather than the traditional medical approach of treating patients based on their symptoms (Miotto, pg.1, “A primary goal of precision medicine is to develop quantitative models for patients that can be used to predict health status, as well as to help prevent disease or disability. In this context, electronic health records (EHRs) offer great promise for accelerating clinical research and predictive analysis[]. Recent studies have shown that secondary use of EHRs has enabled data-driven prediction of drug effects and interactions[], identification of type 2 diabetes subgroups3, discovery of comorbidity clusters in autism spectrum disorders[], and improvements in recruiting patients for clinical trials.”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/626,917.   Although the claims as issue are not identical, they are not patentably distinct from each other because each of claims 1-3, and 8 of the instant application is anticipated by claims 13-14, 16, 
 	 
Application 15/842,506
Copending Application 15/626,917
Claim 1: A computer-implemented method, comprising:



predicting, by a system operatively coupled to a processor, a possible medical condition of a target patient based on a medication the target patient is taking and known side effects of the medication, selecting, by the system, a medical assessment questionnaire from one or more alternative medical assessment questionnaires based on the possible medical condition, wherein the possible medical condition is a subject of the medical assessment questionnaire; 
matching, by the system, input data from a knowledge source database to at least one medical diagnostic question in the medical assessment questionnaire, wherein the input data is associated with the target patient, and the input data was not inputted by the target patient to respond to the at least one medical diagnostic question; 


determining, by the system, an applicability of a portion of the input data to the at least one medical diagnostic question based on respective feature values, wherein the respective feature values comprise defined response formats for the at least one medical diagnostic question;

generating, by the system via machine learning applied to information retained in the knowledge source database related to one or more patients comprising the target patient, respective predicted responses that the target patient would provide to the at least one question, wherein the respective predicted responses are based on the applicability of the portion of the input data to the at least one question and conformance of the portion of the input data to the respective feature values, and the generation of the respective predicted responses comprises transformation of unstructured data from the information retained in the knowledge source database into the defined response formats; and entering, by the system, the respective predicted responses as respective answers to the at 215/842,506 least one medical diagnostic question in the medical assessment questionnaire.

a selection component that: predicts a possible medical condition of a target patient based on a medication the target patient is taking and known side effects of the medication, selects a medical assessment questionnaire from one or more alternative medical assessment questionnaires based on the possible medical condition, wherein the possible medical condition is a subject of the medical assessment questionnaire; 


a matching component that compares input data from a knowledge source database to at least one question in the medical assessment questionnaire, wherein the input data is associated with the target patient, and the input data was not inputted by the target patient specifically for the medical assessment questionnaire; 



an evaluation component that determines an applicability of the input data to the at least one question based on respective feature values, wherein the respective feature values comprise defined response formats for the at least one question; and a machine learning component that: 

generates, via machine learning applied to information retained in the knowledge source database related to one or more patients comprising the target patient, respective predicted responses for the target patient to the at least one question, wherein the respective predicted responses are based on the applicability 215/626,917 of the input data to the at least one question and conformance of the input data to the respective feature values, and the generation of the respective predicted responses comprises transformation of unstructured data from the information retained in the knowledge source database into the defined response formats, and enters the respective predicted responses as respective answers to the at least one question in the medical assessment questionnaire.




 The computer-implemented method of claim 1, wherein the predicting the possible medical condition is further based on a reason provided for a doctor's appointment 
Claim 14: The system of claim 13, wherein the selection component predicts the possible medical condition further based on a reason provided for a doctor's appointment 
Claim 3: The computer-implemented method of claim 1, further comprising: ranking, by the system, the respective predicted responses based on one or more scoring instructions defined for the medical assessment questionnaire; and generating, by the system, an assessment score based on the ranks, for the target patient with respect to the possible medical condition being diagnosed by the medical assessment questionnaire.
Claim 16: The system of claim 13, further comprising a scoring component that: ranks the respective predicted responses based on one or more scoring instructions defined for the medical assessment questionnaire, and determines an assessment score, based on the ranks, for the target patient with respect to a medical condition being diagnosed by the medical assessment questionnaire.  
Claim 8: The computer-implemented method of claim 1, further comprising assigning, by the system, confidence scores to the respective predicted responses, wherein the confidence scores are based on the applicability of the respective predicted responses to the target patient. 
Claim 20: The computer program product of claim 18, wherein the program instructions further cause the processing component to assign respective confidence scores to the respective predicted responses, wherein the respective confidence scores provide an indication of a relevancy of the respective predicted responses to the target patient.


Furthermore, claims 4-5, and 7-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 13-22  in copending application 15/626,917 in view of  Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self-learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems 2012 (“Zheng”) in view of Huyn et al. US 2002/0035486 A1(“Huyn”) and further in view of 
Furthermore, claim 6 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 13-22 in copending application 15/626,917 in view of Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self-learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems 2012 (“Zheng”) in view of Huyn et al. US 2002/0035486 A1(“Huyn”) and further in view of Dasgupta et al. "MedCare: Leveraging medication similarity for disease prediction." 2016 IEEE International Conference on Data Science and Advanced Analytics (DSAA). IEEE, 2016 (“Dasgupta”). The main purpose of this claim is the same, as it is directed towards the same inventive concept. There is no patentable distinction. However, the co-pending application of 15/626,917  fails to explicitly teach the limitations of claim 6. However, the prior art of Li does (see rejection above for a more detailed explanation). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zheng, Huyn and Dasgupta in the co-pending 
	Furthermore, claims 11-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 13-22  in copending application 15/626,917 in view of Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self-learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems 2012 (“Zheng”) in view of Huyn et al. US 2002/0035486 A1(“Huyn”) and further in view of Dasgupta et al. "MedCare: Leveraging medication similarity for disease prediction." 2016 IEEE International Conference on Data Science and Advanced Analytics (DSAA). IEEE, 2016 (“Dasgupta”). The main purpose of these claims is the same, as they are directed towards the same inventive concept. There is no patentable distinction. However, the co-pending application of 15/626,917 fails to explicitly teach the limitations of claims 11-12. However, the prior art of Zheng and Mitto does (see rejection above for a more detailed explanation). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zheng, Huyn and Dasgupta of co-pending application 15/626,917 with the above teachings of Zheng and Mitto in order to provide a personalized therapy approach based on similar individuals as compared to the target patient.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed, 06/09/2021 with respect to the rejection under 35 U.S.C §112(b) and 35 U.S.C §101 have been fully considered and are persuasive.  The rejections of 04/09/2021 have been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 20130262357 A1(details a clinical predictive system that uses various data stores/servers to receive and store data associated with patients’ medical health history, including medication history, social, behavioral, lifestyle, and economic data and devises a predictive model to identify at least one high-risk patient associated with a medical condition)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806.  The examiner can normally be reached on 9:30AM-6:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Adam Clark Standke
Assistant Examiner
Art Unit 2122




/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126